NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AYODELE AKINOLA,                                No. 19-16593

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00222-HDM-
                                                WGC
 v.

DAVID SEVERNS; MIKE PREMO,                      MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Ayodele Akinola appeals from the district court’s February 26, 2019 order

granting summary judgment in part, in his 42 U.S.C. § 1983 action alleging a First

Amendment retaliation claim related to his employment. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Barone v. City of Springfield, 902



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1091, 1097 (9th Cir. 2018). We affirm.

      The district court properly granted summary judgment on Akinola’s

retaliation claim arising from alleged adverse employment actions, other than a

written reprimand in 2015, because Akinola failed to raise a genuine dispute of

material fact as to whether his protected speech was a substantial and motivating

factor in any adverse employment action, or whether defendants would have taken

the alleged action even absent the protected speech. See id. at 1098 (setting forth

five-factor test for First Amendment retaliation claim); Coomes v. Edmonds Sch.

Dist. No. 15, 816 F.3d 1255, 1260 (9th Cir. 2016) (explaining that all of the factors

are necessary and failure to meet any one of them is fatal to the plaintiff’s case).

      AFFIRMED.




                                           2                                    19-16593